Order, Family Court, New York County (Rhoda J. Cohen, J.), *439entered on or about March 11, 2010, which, after a hearing, found that respondent mother neglected the subject child, unanimously reversed, on the law and the facts, without costs, the finding of neglect vacated, and the petition dismissed.
The subject child was born to a mother who was unaware that she was pregnant until the moment she gave birth to a healthy baby. The mother then went to the hospital to seek treatment for the newborn child, and made statements that lead to a police investigation. The police determined that same day that there was no evidence warranting any further police action. While the mother’s judgment was impaired during the time immediately following the unexpected birth, she provided a reasonable explanation based on her medical history and weight for not realizing she was pregnant, and immediately sought appropriate medical treatment for the newborn following delivery. These facts, standing alone, were insufficient to support a finding that “ ‘if the child [were] released to the mother there [would be] a substantial probability of neglect’ that places the child at risk” (Matter of Jayvien E. [Marisol T.], 70 AD3d 430, 436 [1st Dept 2010]). Concur — Mazzarelli, J.P., Renwick, DeGrasse, Freedman and Feinman, JJ.